Title: To Benjamin Franklin from Gérard, 1 April 1778
From: Gérard, Conrad-Alexandre
To: Franklin, Benjamin


Monsieur
Versailles 1 Avril 1778
Les Lettres dont vous avez bien voulu me charger m’ont été remises par M. de Chaumont. Vos bontés pour moi me persuadent que j’ai beaucoup de Remerciemens a vous en faire; je vous en dois aussi pour votre Apostille a la Lettre de Credit de M. de Chaumont. Vous voudrez bien les agreer ici. Si vous aviez encore quelques Lettres a me confier ou a faire passer en Amerique, vous pourriez vous servir de l’occasion du Courier que M. de Sartine depechera dans deux ou trois jours.
J’aurois bien voulu, Monsieur, pouvoir encore vous aller embrasser, et savoir avant mon Depart la suite de l’objet que vous avez bien voulu me confier; mais je pars aujourd’hui à l’entrée de la nuit. J’ai l’honneur d’être avec autant de Consideration que de Respect, Monsieur, Votre tres humble et tres obeissant serviteur
Gerard
M. Gerard to M. B. Franklin
